Citation Nr: 1230101	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-16 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of whether the character of the appellant's military discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant had military service from September 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the VA Regional Office in Roanoke, Virginia that determined that the appellant's military service does not entitle him to VA benefits.

The Board found in a January 1985 decision that the character of the appellant's discharge was a bar to VA benefits.  In August 1986 and March 1991 administrative decisions an RO found that new and material evidence had not been submitted to reopen the January 1985 Board decision.  In response to claims for VA benefits, the Veteran was notified in March 1998 and October 2005 that the character of his service is a bar to benefits.  The appellant did not initiate an appeal of these decisions, and they became final.  See 38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In January 2008, the appellant submitted a claim to reopen the previously denied claims for service connection for a lung disability, service connection for posttraumatic stress disorder based on personal assault, and non-service-connected pension benefits.  He was informed in the November 2008 decision currently on appeal that his character of service is a bar to the benefits he seeks.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from September 1963 to April 1965 is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellant was never provided with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and the evidence and information that is necessary to establish entitlement to the underlying claim.

The RO should send the appellant an appropriate VCAA letter to develop the issue of whether the character of the appellant's military discharge constitutes a bar to VA benefits.  The RO should specifically inform the appellant of his right to request that the Service Department officially change the character of his discharge.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be furnished an appropriate VCAA letter as to whether the character of his military discharge for the period of active service from September 1963 to April 1965 constitutes a bar to VA benefits.  This letter should advise the appellant of the evidence necessary to substantiate his claim as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter should also notify the appellant of the evidence and information that is necessary to reopen a claim and the evidence and information that is necessary to establish entitlement to the underlying claims.  Furthermore, the letter should inform the appellant of his right to request that the Service Department officially change the character of his discharge.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine whether the character of the appellant's military discharge still constitutes a bar to VA benefits.  If the claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


